DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 09/12/2019, 04/02/2020, 11/23/2021, and 04/21/2022.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (2016/0038023), hereinafter Endo.
Regarding claim 1, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025) comprising:  a scanner (156, optical scanner) that applies an optical coherence tomography (OCT) scan to a subject's eye (E, eye) (paragraphs 0031 and 0056); a movement mechanism (74, manipulation unit) that moves at least part of the scanner (156, optical scanner) (paragraph 0090); a deviation detector (120, photodetector device) that measures deviation of the subject’s eye (E, eye) with respect to a predetermined reference position (paragraph 0064); scan controlling circuitry (70, control unit) that performs first scan control of causing the scanner to perform an OCT scan on a first region (cornea; first depth information at respective scanning position) including a first site of the subject’s eye, and second scan control of causing the scanner to perform an OCT scan on a second region (retina; second depth information at respective scanning position) including a second site different from the first site (paragraphs 0030, 0047, and 0056); alignment controlling circuitry that performs first alignment control of controlling the movement mechanism based on first deviation information of the subject’s eye acquired by the deviation detector prior to the first scan control, and second alignment control of controlling the movement mechanism based on second deviation information of the subject's eye acquired by the deviation detector prior to the second scan control (paragraphs 0085, 0086, 0096, and 0098); and distance calculating circuitry (computational control device) that calculates a distance between the first site and the second site based on first data acquired by the scanner under the first scan control and second data acquired by the scanner under the second scan control (paragraph 0058). 
Regarding claim 3, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), comprising:  a scanner (156, optical scanner) that applies an optical coherence tomography (OCT) scan to a subject's eye (E, eye) (paragraphs 0031 and 0056); a deviation detector (120, photodetector device) that measures deviation of the subject’s eye (E, eye) with respect to a predetermined reference position (paragraph 0064); scan controlling circuitry (70, control unit) that performs first scan control of causing the scanner to perform an OCT scan on a first region (cornea; first depth information at respective scanning position) including a first site of the subject’s eye, and second scan control of causing the scanner to perform an OCT scan on a second region (retina; second depth information at respective scanning position) including a second site different from the first site (paragraphs 0030, 0047, and 0056); and distance calculating circuitry that calculates a distance between the first site and the second site, based on at least one of first deviation information of the subject's eye acquired by the deviation detector in response to the first scan control and second deviation information of the subject’s eye acquired by the deviation detector in response to the second scan control, first data acquired by the scanner under the first scan control, and second data acquired by the scanner under the second scan control (paragraphs 0085, 0086, 0096, and 0098).
Regarding claim 4, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the deviation detector (120, photodetecting device) acquires one deviation information in response to one of the first scan control and the second scan control (paragraph 0064), and acquires another deviation information prior to an other of the first scan control and the second scan control (paragraph 0064), and the ophthalmic apparatus further comprising:  a movement mechanism (74, manipulation unit) that moves at least part of the scanner (156, optical scanner) (paragraph 0090); and alignment controlling circuitry that performs alignment control of controlling the movement mechanism based on the another deviation information prior to the other of the first scan control and the second scan control, wherein the distance calculating circuitry calculates the distance based on the one deviation information, the first data, and the second data (paragraphs 0085, 0086, 0096, and 0098).
Regarding claim 6, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the distance calculating circuitry calculates a provisional distance between the first site and the second site based on the difference, the first position, and the second position, and calculates the distance based on the provisional distance, at least one of the first deviation information and the second deviation information, and corneal curvature radius of the subject’s eye acquired in advance (paragraphs 0058, 0077, and 0078).
Regarding claims 8 and 9, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the scan controlling circuitry causes the scanner to perform a plurality of OCT scans in at least one of the first scan control and the second scan control (paragraphs 0030, 0047, and 0056), and the distance calculating circuitry acquires a single piece of data from a data group acquired by the plurality of OCT scans, and calculates the distance using the single piece of data (paragraphs 0058, 0077, and 0078).
Regarding claim 10, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the distance calculating circuitry (computational control device) generates the single piece of data by averaging the data group (paragraphs 0058, 0077, and 0078).
Regarding claim 11, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the distance calculating circuitry generates the single piece of data by averaging the data group (paragraphs 0058, 0077, and 0078).
Regarding claims 12 and 13, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the scan controlling circuitry causes the scanner to perform an OCT scan on a three dimensional region of the subject's eye in at least one of the first scan control and the second scan control (paragraph 0064), and the distance calculating circuitry analyzes data acquired by the OCT scan on the three dimensional region to specify a feature position corresponding to a feature point of the subject's eye, and calculates a length of a line segment whose one end is placed at the feature position, as the distance (paragraphs 0058, 0059, and 0064).
Regarding claim 14, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the scan controlling circuitry causes the scanner to perform an OCT scan on a three dimensional region including at least part of a corneal surface of the subject's eye in the first scan control, and the distance calculating circuitry analyzes data acquired by the OCT scan on the three dimensional region to specify a feature position corresponding to a corneal apex (paragraphs 0046, 0047, and 0051).
Regarding claim 15, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the scan controlling circuitry causes the scanner to perform an OCT scan on a three dimensional region including at least part of a corneal surface of the subject's eye in the first scan control, and the distance calculating circuitry analyzes data acquired by the OCT scan on the three dimensional region to specify a feature position corresponding to a corneal apex (paragraphs 0046, 0047, and 0051).
Regarding claims 16 and 17, Endo discloses, in figures 2-4, an ophthalmic apparatus (1, ophthalmologic apparatus) (paragraph 0025), wherein the scan controlling circuitry causes the scanner to perform an OCT scan on a three dimensional region including at least part of a retinal surface of the subject’s eye in the second scan control, and the distance calculating circuitry analyzes data acquired by the OCT scan on the three dimensional region to specify a feature position corresponding to a macular center (paragraphs 0047 and 0098).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (2016/0038023), hereinafter Endo as applied to claim 1 above, and further in view of Rathjen (2011/0032480).
Regarding claims 18 and 19, Endo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Endo fails to disclose wherein the deviation detector includes:  a projection system that projects a light beam onto an anterior eye segment of the subject's eye; two or more cameras that photograph the anterior eye segment from directions different from each other; and deviation calculating circuitry that calculates the deviation of the subject's eye based on positions of images of the light beam in two or more anterior eye segment images acquired by the two or more cameras.
Rathjen disclose wherein the deviation detector includes:  a projection system (112, projector) that projects a light beam onto an anterior eye segment of the subject's eye (2, eye) (paragraph 0043); two or more cameras (113 and 113a, camera) that photograph the anterior eye segment from directions different from each other (paragraph 0043); and deviation calculating circuitry that calculates the deviation of the subject's eye based on positions of images of the light beam in two or more anterior eye segment images acquired by the two or more cameras (paragraphs 0043 and 0060).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Endo with the projection system and cameras of Rathjen for the purpose of registering from two recording perspectives the diffuse reflections on the eye or the cross-sectional parts of the eye illuminated by the light slit.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (2016/0038023), hereinafter Endo as applied to claim 1 above, and further in view of Yasuhisa et al. (JP 2018/089082), hereinafter Yasuhisa.
Regarding claims 20 and 21, Endo discloses all the limitations in common with claim 1, and such is hereby incorporated.
Endo fails to disclose wherein the deviation detector includes:  a projection system that projects a light beam obliquely onto an anterior eye segment of the subject’s eye; an image sensor that detects reflection of the light beam from the anterior eye segment; and deviation calculating circuitry that calculates the deviation of the subject's eye based on a position of the reflection detected by the image.
Yasuhisa discloses sensor wherein the deviation detector includes:  a projection system that projects a light beam obliquely onto an anterior eye segment of the subject’s eye; an image sensor (27, image sensor) that detects reflection of the light beam from the anterior eye segment (first paragraph under Photographing optical system); and deviation calculating circuitry that calculates the deviation of the subject's eye based on a position of the reflection detected by the image sensor (first and second paragraphs under Photographing optical system).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Endo with the image sensor of Yasuhisa for the purpose of receiving the reflected light from the anterior segment of the eye. 

Allowable Subject Matter
Claims 2, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 2, 5, and 7, wherein the claimed invention comprises, in claims 2 and 5, Wherein the scanner includes:  an interference optical system that includes a measurement arm that guides measurement light to the subject’s eye and a reference arm that guides reference light; and an arm length changer that is provided in at least one of the measurement arm and the reference arm, and changes an arm length under control of the scan controlling circuitry, and the distance calculating circuitry calculates a difference between a first arm length applied at a time of the first scan control and a second arm length applied at a time of the second scan control, analyzes the first data to specify a first position corresponding to the first site, analyzes the second data to specify a second position corresponding to the second site, and calculates the distance based on the difference, the first position, and the second position; in claim 7, wherein when the provisional distance is denoted by ALm, one of the first deviation information and the second deviation information is denoted by h, the corneal curvature radius is denoted by r, and the distance is denoted by AL, the distance calculating circuitry calculates the distance AL by using an arithmetic AL=(r-r* cos(arcsin(h/r))) + ALm*cos(arcsin(h/ALm)), as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872